ON MOTION FOR REHEARING.
PER CURIAM.
The defendant urges on us a reconsideration of this case on the ground that the opinion is in conflict with State v. Evans, 128 Mo. 406, 31 S. W. 34, wherein an indictment similar to this one is held had. Reminded that the decisions of the Supreme Court are binding on us, we have given this ease much thought. We have concluded, though not without some doubt, that the former opinion should stand. An in*274formation for common assault may be good without any averments as to striking, beating or wounding. [See the information held good in State v. Cox, 43 Mo. App. 328.] The information in this case differs from that in the Evans case, supra, in that in that case there was no object to the verbs “strike, cut, stab and thrust.” In that case the court said of the indictment: “As it is, the indictment is fatally defective in that it fails to state who it was that was cut, struck or stabbed.” Such is not this case, as it is here claimed that the person charged to have been “struck, beaten and wounded” is the defendant himself. - It is evident that the pronoun “him” is the object of such verbs and the whole question is as to whom “him” refers, to the defendant or the person assaulted. The defendant contends that the indictment can only be read with “him” referring to John Schomers, the defendant, that is, did “strike, beat and wound him, the said John Schomers.” We think, however, that it can also be read with “him” as the object referring to Tim Birmingham, that is, “him (Tim Birmingham), the said John Schomers did then and there strike, beat and wound.” Where it is possible, without doing much violence to the'language used, we think we should adopt that reading which upholds the indictment rather than one which destroys, it. This is especially true where, taking the indictment as a whole, there is no doubt but that such is the reading and meaning intended and no one reading it would misunderstand it. This indictment was carelessly drawn and a close analysis shows faulty grammatical construction. This case, however, comes to us as a misdemeanor and many cases will be found holding that tbe clearness and accuracy required in criminal pleadings is often relaxed in misdemeanors. The Evans case, supra, is rather an extreme case even for a felony. That case was reversed and remanded on other grounds. The only case there cited by Sherwood, J., on this point *275is State v. Rector, 126 Mo. 328, 23 S. W. 1074. That opinion was also written by Judge Sherwood and on the part of it dealing with this point the other judges expressed no opinion and it is the opinion of the writer only. While this Evans case has been cited as to the general statement of the law, that in criminal pleading nothing material must be left to intendment or implication, it seems not to have been cited as to the particular defect bearing on this casé.' It is highly technical and we are not disposed to extend the • ruling there made to an information any less faulty than the one there considered. We are persuaded that the information here fully informed the defendant of the nature and cause of the accusation against him and that he was not prejudiced in the least in making any defense he had by reason of any defect in the language of the information. The motion for rehearing • is overruled.